Title: To Alexander Hamilton from Oliver Wolcott, Junior, 11 August 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Treasury DepartmentComptroller’s Office11th: August 1791.
Sir,

On examining the Accounts of Daniel Benezet, Collector of the Customs, for the district of Great-Egg-harbour, from the 1st: of January to the 31st. of March last; it appears, that he has collected duties on American Coasting Vessells, under 20 Tons burthen, at the rate of Six Cents per Ton, per annum, to the amount of one dollar & Eighty six Cents.
As the Collection of those duties, seems to have been made, contrary to the intent of your circular Letter to the Collectors, of 20th. November 1789, I take the liberty of submitting the circumstance to your consideration.
I am &ca:
O: W: Jr:
